Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Andrew Cohn, on 06/29/2022.


CLAIMS:
The application claims 1, 14 and 20 are amended as follows:

Referring to claim 1: Add the following underlined phrase in line 22 (4th line from the bottom that begins with --detecting a scan--) as follows -
“detecting a scan of the first page by the computing device during the directory enumeration attempt using the first file path; and”




Referring to claim 14: Please replace claim 14 as follows:
14.	(Currently Amended) A method comprising:
detecting page access requests by an internal IP address of file paths to internal pages of a networked system;
analyzing the page access requests, by the internal IP address, of a directory comprising the file paths;
determining, from the analyzing, that the page access requests comprise a sequential scanning by the internal IP address when performing the page access requests;
determining, based on the sequential scanning, that a scan is being performed by the internal IP address of the [[a]] directory comprising the file paths to the internal pages of the networked system, wherein the scan includes a directory enumeration attempt;
determining a navigation to a first internal page of the internal pages as part of the directory enumeration attempt using a first file path of the file paths, wherein  the first internal page was deployed at the first file path after an invalid status for page access request was returned, such that the first internal page provides a modified status for the first internal page, and wherein the first internal page comprises a modified page byte size of the first internal page or a source logging process of the first internal page; and 
in response to the determining the navigation, providing the first internal page in place of the [[a]] previous invalid status for the first file path.

Referring to claim 20: Please replace claim 20 as follows:
20.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
detecting a plurality of page access requests from a computing device over a network with a service provider;
analyzing the plurality of page access requests, by the computing device, of a directory over the network; 
determining, from the analyzing, that the plurality of page access requests comprise a sequential scan by the computing device when performing the plurality of page access requests; 
determining, based on the sequential scan, that the computing device is performing a directory enumeration attack associated with a plurality of honeypot pages in the directory by the computing device over the network with the service provider, wherein the directory enumeration attack attempts to enumerate active pages within the directory of the network, and wherein the plurality of honeypot pages each comprise one of a randomized page response to a scan of the honeypot page or a valid page response having a logging mechanism for at least one of a network address, a device identifier, or a user identifier; 
detecting that the directory enumeration attack further attempts a navigation to one of the plurality of honeypot pages by the computing device; and
providing the one of the plurality of honeypot pages to the computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433